40 N.Y.2d 876 (1976)
The People of the State of New York, Respondent,
v.
George White, Appellant.
Court of Appeals of the State of New York.
Submitted September 13, 1976.
Decided October 19, 1976.
Douglas P. Rutnik, Public Defender (James E. Banagan of counsel), for appellant.
Sol Greenberg, District Attorney (George H. Barber of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge COOKE.
Order affirmed (see CPL 210.35, subd 5; People v Petrea, 92 N.Y. 128, 143-144). With respect to the issue on the motion for a new trial on the ground of newly discovered evidence, see People v Crimmins (38 N.Y.2d 407, 414).